DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the rotation holder and the plunger apparatus are one integral piece” in claims 14 and 5 must be shown or the feature(s) canceled from the claim(s).  Figure 3 shows the rotation holder (14) and the plunger apparatus (16) as being mounted to a single body, rather than separate bodies (Figures 1-2); but, the two structures are not integral to each other as one integral piece.  The two bodies are separate from each other.  
 No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
paragraph [0001], line 2.  The status of 16/434546 needs to be addressed.  This application is -- now U.S. Patent No. 11,067,473 --.
Paragraph [0029], line 2:  The term "resting" should be corrected to read
-- testing --.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 9, and 12 of U.S. Patent No. 11,067,473 B2 (“473”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower (contain more structure/subject matter) than the broader application claims.  Thus, the scope of the patented claims overlap the scope of the broader application claims; and therefore the application claims are obvious in view of the patented claims.

Regarding instant claim 1, claim 1 of “473” recites:  A system for use with a package that has a stopper sealing the package, the system comprising: a plunger apparatus configured to apply a pressure to the stopper to increase the fluid pressure; and a high voltage leak detection (HVLD) apparatus configured to perform a HVLD inspection of the package.
Claim 1 recites (line 6) "to apply a pressure to the package" and (lines 9-10) "to apply the pressure to the stopper of the package", although claim 1 of “473” does not explicitly cite “to increase the fluid pressure”, however because the package is a closed system and pressure is added to the system the fluid pressure increases, i.e., it is inherently taught by claim 1 of “473”.  

“473” does not disclose package contains fluid at a fluid pressure and increase the fluid pressure to a predetermined increased pressure level and with the fluid at the predetermined increased pressure level.
However, 
(1) Adding pressure to a closed system would naturally increase the pressure of the system, unless a gross leak (large leak) is present.
(2) A predetermined increased pressure level means any increased pressure level.  The predetermination does not have to be known in advance or can be decided at any time by the operator.  

Claim 3 is also rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 4 and 9 of U.S. Patent No. US 11,067,473 B2 (“473”). 
Claim 4 is also rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 6 of U.S. Patent No. US 11,067,473 B2 (“473”). 
Claim 5 is also rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of U.S. Patent No. US 11,067,473 B2 (“473”). 
Claim 7 also rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of U.S. Patent No. US 11,067,473 B2 (“473”).
Claim 8 also rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of U.S. Patent No. US 11,067,473 B2 (“473”).

Claim 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,067,473 B2 (“473”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower (contain more structure/subject matter) than the broader application claims.  Thus, the scope of the patented claim overlap the scope of the broader application claims; and therefore the application claims are obvious in view of the patented claim.

 “473” does not disclose package contains fluid at a fluid pressure and to a predetermined increased pressure level.
However, 
(1) applying pressure to a closed system would naturally increase the pressure of the system, unless a gross leak (large leak) is present.
(2) A predetermined increased pressure level means any increased pressure level.  The predetermination does not have to be known in advance or can be decided at any time by the operator.  

Allowable Subject Matter
Claims 9-15 and 20-24 are allowed.
Claims 1, 3-5, 7-8, 16 and 18 are rejected because of double patenting rejections.  
Claims 2,6,17 and 19 are objected because of their dependencies on a rejected claim.
There is no prior art rejection for claims 1-24 in this office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record documents, individually or in combination, fail to anticipate or render obvious, a system for use with a package that contains fluid at a fluid pressure and has a stopper sealing the package a plunger apparatus configured to apply a pressure to the stopper at a level predetermined to compress the stopper, leak detection with fluid at the predetermined increased pressure level; and when stopper is compressed under the applied pressure, in conjunction with the remaining claim limitations, as cited in claim 9.
Claims 10-15 are allowed at least based on their dependencies on the allowed claim 9.
Also, the prior art of record documents, individually or in combination, fail to anticipate or render obvious, a method for performing high voltage leak detection (HVLD) inspection of a package that contains fluid and has a stopper sealing the package and applying a pressure to the stopper at a level predetermined to compress the stopper; and inspection of the stopper when the stopper is compressed under the applied pressure, in conjunction with the remaining claim limitations as cited in claim 20.
Claims 21-24 are allowed at least based on their dependencies on the allowed claim 9.
The closest prior art found by the examiner includes:
Kushimachi (JP2004264190A,” Kushimachi”)
Miyato (US20060129084A1, “Miyato”)
Mosier (US20060127238A1, “Mosier”)
Kushimachi in e.g., Figs.1-2 ( and e.g., highlighted/underlined parts by Examiner on English version) discloses a system (100) for use with a package (fig.2 syringe 1) that contains fluid (5) at a fluid pressure (any fluid in a container has a pressure) and has a stopper (7) sealing the package (1), the system comprising:
a high voltage leak detection (HVLD) apparatus (e.g., Abstract: applying a high voltage between the first electrode 2 and the second electrode 3) configured to perform a HVLD inspection of the package (1) with the fluid (5). 
Kushimachi fails to disclose a plunger apparatus configured to apply a pressure to the stopper at a level predetermined to compress the stopper, leak detection with fluid at the predetermined increased pressure level; and when stopper is compressed under the applied pressure.
Miyato in e.g.  Figs.3-6 teaches a system for use with a package (syringe pump 70) that contains fluid (e.g., Abstract, ¶0010-liquid) at a fluid pressure (e.g., sensed by pressure sensor 81 at e.g., points PS and PE), the system comprising: a plunger apparatus (plunger72/73/72a/73b/74/76) configured to apply a pressure (by 73) to the plunger (72) at a  level (e.g. Pmax) predetermined to push the plunger 72, leak detection (fig.4 85) with fluid at the predetermined increased pressure level (pmax figs.5-6); and when plunger is pushed under the applied pressure.
Mosier in e.g., Figs.1 and 3 teaches a system for use with a package (115) that contains fluid (e.g., Abstract, fluid) at a fluid pressure (e.g., sensed by pressure sensor 131), the system comprising: a plunger apparatus (120) configured to apply a pressure (by pump) to the plunger (120) but Moiser is not teaching or suggesting disclose a plunger apparatus configured to apply a pressure to the stopper at a level predetermined to compress the stopper, or any leak detection apparatus with fluid at the predetermined increased pressure level; and when stopper is compressed under the applied pressure.
Miyato’s leak testing system is used to leak test a plunger of a syringe pump (70) not a package itself.  Miyato’s leak testing and Kushimachi’s system are leak testing two different things, therefore the combination, nor prior art listed in the record, do not remedy the deficiencies of Kushimachi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                        

/DANIEL S LARKIN/Primary Examiner, Art Unit 2855